By the Court.

WilsoN, Oh. J.
This action was brought on a promissory note, before a Justice of the Peace, in Olmsted County. Prom a judgment in favor of the plaintiff, the defendants appealed, on questions of “both law and fact,” to the District Court. Defendants, at the proper time, in the District Court, asked leave to amend their answer, by alleging that the note was given for a debt of School *218District No. 30, of said county, aud that they signed and executed it, only as, and in the official capacity of trustees of the district, and “ that at the making and delivery of said instrument, it was agreed by and between the plaintiff and the defendants, that said instrument should be the promissory note of said School District, and not the note of the defendants. ” The Court “ denied the motion exclusively upon the ground, and for the reason, that district courts have no authority or discretion to allow any amendment of pleadings made in justices’ courts, upon appeals therefrom, which would change the issue. ” The correctness of this ruling is the question to be decided. The amendment having been denied “ exclusively ” on the ground stated, we must presume that it would have been allowed, but for the supposed want of authority; for it was a matter in the discretion of the Court below to disregard any informalities in the application for the amendment. We will therefore inquire whether the Court had the power to grant the relief prayed for.
• It is settled, that in this State the district courts have concurrent jurisdiction with justices of the peace, in all cases, and having jurisdiction of the person and subject matter, it is clearly competent for the legislature to authorize them to allow any amendments,'whether they change the issue tried before the justice, or raise new issues or not.
The fact that the case comes before the Court on appeal, does not limit its power to grant, or the power of the legislature to authorize amendments. The question presented, therefore, calls merely for an interpretation of our statute. "When the appeal was allowed, the statute in force read, * * “ Upon an appeal upon questions of both law and fact, the action shall he tried in the same manner, as if originally commenced in the District Court; provided, that no ques*219tion of law shall be tried or raised in the District Coart, except those tried or raised in the court below, and to which an exception was taken to the order made thereon by the justice, except objections to the jurisdiction of the court, and that the complaint or answer does not state facts sufficient to constitute a cause of action or defense.” Gen. Stats., chap. 65, sec. KN.
Subsequently, and before the trial in the District Court, it was amended so as to read as follows : * * “ Upon an appeal taken upon question's of fact alone, or upon question of both law and fact, the action shall be tried in the same manner as actions originally commenced in the District Court.” Laws of 1868, chap. 93.
This law of 1868, is manifestly broad enough to allow the amendment which the defendants asked, for in respect to proceedings on the trial, it places appeals from justices of the peace on the same footing with cases commenced in the district courts. It repealed that portion of section 107, chap. 65, Geni. Statutes, which it did not re-enact, and therefore was the only law for the guidance of the courts, on the trial of appeal cases, after its passage. It related to the trial, and hot to the taking of the appeal, hence its application in this case is not giving it a retroactive effect. The facts which the defendants asked to set up by way of amendment, would constitute a defence, if properly alleged and proven. Bingham, vs. Stewart, 13 Minn. 106, and cases there cited ; Bant vs. Leonard, 40 Barb., 119, 136, and cases cited; Brockway vs. Allen, 17 Wend., 40.
The judgment appealed from is reversed.